PROSPECTUS SUPPLEMENT Filed Pursuant to 424(b)(2) (To Prospectus dated October 17, 2008) Registration No. 333-146540 $475,000,000 Common Shares We have entered intoan ATM Equity OfferingSM Sales Agreement, dated May 7, 2009, with Merrill Lynch, Pierce, Fenner & Smith Incorporated, or Merrill Lynch, for the offer and sale of up to $475 million of our common shares. We previously entered into an ATM Equity OfferingSM Sales Agreement, dated January 28, 2009, with Merrill Lynch, for the offer and sale of up to $500.0 million of our common shares.We completed the sale of 95,669,595 common shares pursuant to this January 28, 2009 sales agreement, resulting in net proceeds of approximately $487.5 million after commissions and before deducting expenses of the offering. In accordance with the terms of the sales agreement, we may offer and sell our common shares at any time and from time to time through Merrill Lynch as our sales agent.Sales of the common shares, if any, will be made by means of ordinary brokers’ transactions on The Nasdaq Global Select Market or otherwise at market prices prevailing at the time of sale, at prices related to the prevailing market prices, or at negotiated prices. Our common stock is listed on The Nasdaq Global Select Market under the symbol “DRYS.” The last reported sale price of our common stock on The Nasdaq Global Select Market on May 6, 2009 was $10.70 per share. Investing in our common stock involves a high degree of risk. See the risk factors on page S-3 of this prospectus supplement, the risk factors beginning on page 8 in our Report on Form 6-K filed on May 6, 2009, the risk factors beginning on page 5 in our annual report on Form 20-F/A filed on April 3, 2009, and the risk factors beginning on page 20 of the prospectus dated October 17, 2008, to read about the risks you should consider before purchasing our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Merrill Lynch will receive from us a commission equal to 2.125% of the gross sales price per share for any common shares sold through it as our sales agent under the sales agreement.Subject to the terms and conditions of the sales agreement, Merrill Lynch will use its commercially reasonable efforts to sell on our behalf any common shares to be offered by us under the sales agreement. Merrill Lynch & Co. The date of this prospectus supplement is May 7, 2009 This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and the securities offered hereby, and also adds to and updates information contained in the accompanying base prospectus and the documents incorporated by reference into this prospectus supplement and the base prospectus. The second part, the base prospectus, gives more general information and disclosure. When we refer only to the prospectus, we are referring to both parts combined, and when we refer to the accompanying prospectus, we are referring to the base prospectus. If the description of this offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. This prospectus supplement, the accompanying prospectus and the documents incorporated into each by reference include important information about us, the common shares being offered and other information you should know before investing. You should read this prospectus supplement and the accompanying prospectus together with the additional information described under the heading, “Where You Can Find Additional Information” in the accompanying prospectus before investing in our common shares. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This document includes assumptions, expectations, projections, intentions and beliefs about future events. These statements are intended as “forward-looking statements.” We caution that assumptions, expectations, projections, intentions and beliefs about future events may and often do vary from actual results and the differences can be material. When used in this document, the words “anticipate,” “estimate,” “project,” “forecast,” “plan,” “potential,” “may,” “should,” and “expect” reflect forward-looking statements. Please note in this document, “we,” “us,” “our,” and “the Company,” all refer to DryShips Inc. and its subsidiaries. All statements in this document that are not statements of historical fact are forward-looking statements. Forward-looking statements include, but are not limited to, such matters as: ● future operating or financial results; ● statements about planned, pending or recent acquisitions, business strategy and expected capital spending or operating expenses, including drydocking and insurance costs; ● our ability to enter into new contracts for our drilling rigs and drillships, and future utilization rates and contract rates for drilling rigs and drillships; ● future capital expenditures and investments in the construction, acquisition and refurbishment of drilling rigs and drillships (including the amount and nature thereof and the timing of completion thereof); ● statements about drybulk shipping market trends, including charter rates and factors affecting supply and demand; ● our ability to obtain additional financing; ● expectations regarding the availability of vessel acquisitions; and ● anticipated developments with respect to pending litigation. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties. Although DryShips Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, DryShips Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections described in the forward-looking statements contained in this document. S-1 Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter rates and drybulk vessel, drilling rig and drillship values, failure of a seller to deliver one or more drilling rigs, drillships or drybulk vessels, failure of a buyer to accept delivery of a drilling rig, drillship, or vessel, inability to procure acquisition financing, default by one or more charterers of our ships, changes in demand for drybulk commodities or oil, changes in demand that may affect attitudes of time charterers, scheduled and unscheduled drydocking, changes in DryShips Inc.’s voyage and operating expenses, including bunker prices, dry-docking and insurance costs, changes in governmental rules and regulations, potential liability from pending or future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents, international hostilities and political events or acts by terrorists. RECENT DEVELOPMENTS Acquisition of Newbuilding Drillships Identified as Hulls 1837 and 1838 On October 3, 2008, we entered into a share purchase agreement to acquire the equity interests of DrillShips Holdings Inc., or DrillShips Holdings, which owns two newbuilding advanced capability drillships for use in ultra deepwater drilling locations, identified as Hull 1837 and Hull 1838, and is controlled by clients of our manager, Cardiff, an affiliated company, including affiliates of Mr.George Economou, our Chairman, Chief Executive Officer and Interim Chief Financial Officer. The drillships are sister vessels to drillship Hulls 1865 and 1866, which are also being constructed by Samsung Heavy Industries, with expected delivery dates in July and September 2011, respectively. The expected cost of construction is approximately $747.5 million per unit.As of April 30, 2009, $435.9 million has been paid in construction related expenses for these hulls, including $230 million with the proceeds of loan financing payments and $205.9 million in equity contributions by Drillships Holdings In connection with the acquisition of these drillships, we will assume construction-related payment obligations totaling $1.1 billion and will assume or have incurred total debt obligations of $230 million.We have not yet obtained financing for this $1.1 billion of construction-related payment obligations due during 2009 to 2011 for Hulls 1837 and 1838, which amounts to approximately 70% of the purchase price of these drillships. The consideration payable to the sellers of DrillShips Holdings for these two ultra deepwater drillships will be in the form of newly issued shares of our subsidiary, Primelead Shareholders Inc., or Primelead Shareholders, which owns the stock of Ocean Rig ASA. Primelead Shareholders will issue to the sellers of DrillShips Holdings such number of shares that will be equal to 25% of its then issued and outstanding shares. The percentage of common shares to be issued to the sellers of DrillShips Holdings was determined based on valuations of the two newbuilding drillships prepared by third party appraisers.In October 2008, we advanced on behalf of the owning companies of newbuilding Hulls 1837 and 1838 construction-related payment obligations in the aggregate amount of $5.0million.In conjunction with these payments, we entered into an indemnity agreement with these owning companies, pursuant to which such owning companies undertook to reimburse us for such payments, plus interest at a fixed rate of five percent, if the spin off of Primelead Shareholders does not occur. Due to the disruptions in the credit markets worldwide and weakness in the energy sector, we do not expect to complete the spin off until the second half of 2009.We have received the necessary consents from our lenders in order to complete the acquisition of DrillShips Holdings, and our board of directors has determined to proceed with this transaction irrespective of whether the spin off occurs.Accordingly, pursuant to the terms of the Share Purchase Agreement dated October 3, 2008, filed as Exhibit 10.1 to our Registration Statement on Form F-3 ASR (Registration No. 333-146540), as amended by a Post-Effective Amendment No. 1 on October 20, 2008, we intend to close on the acquisition of DrillShips Holdings during the second quarter of 2009; however, there can be no assurance that we will complete the spin off during the second half of 2009.If the spin off is delayed or does not occur, we will own and operate a fleet of six ultra deep water semi-submersible drilling rigs, including four newbuildings. We have not yet secured employment contracts for any of the newbuilding drillships. S-2 RISK FACTORS We have identified a number of risk factors which you should consider before buying the securities we may offer using this prospectus. These risk factors are incorporated by reference into the Registration Statement of which this prospectus is a part from the Company’s Report on Form 6-K filed on May 6, 2009 and Annual Report on Form 20-F/A filed on April 3, 2009. In addition, you should also consider carefully the risks set forth below, as well as those under the heading “Risk Factors” in the base prospectus before investing in the securities offered hereby. The occurrence of one or more of these risk factors could adversely affect our results of operations or financial condition. Investment in our shares involves a high degree of risk The abrupt and dramatic downturn in the drybulk charter market, from which we have derived the large majority of our revenues, has severely affected the drybulk shipping industry and has harmed our business.The Baltic Dry Index fell 94% from a peak of 11,793 in May 2008 to a low of 663 in December 2008. It has since risen to 2,065 as of May 6, 2009. However, there is no indication that the drybulk charter market will experience any significant recovery over the next several months and the market could decline from its current level.These circumstances, which result from the economic dislocation worldwide and the disruption of the credit markets, have had a number of adverse consequences for drybulk shipping, including, among other things: ● an absence of financing for vessels; ● no active secondhand market for the sale of vessels; ● extremely low charter rates, particularly for vessels employed in the spot market; ● charterers seeking to renegotiate the rates for existing time charters; ● widespread loan covenant defaults in the drybulk shipping industry; and ● declaration of bankruptcy by some operators and shipowners as well as charterers. Our loan agreements require that we maintain certain financial and other covenants.
